Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 26, 2021

                                         No. 04-21-00008-CV

                                   IN RE Leticia R. BENAVIDES

                      From the County Court at Law No 2, Webb County, Texas
                               Trial Court No. 2020-PB7-000138-L-1
                             Honorable Hugo Martinez, Judge Presiding


                                           ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

           Relator’s motion for rehearing and emergency motion to reinstate stay are denied.




                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2021.



                                                       ___________________________________
                                                       Michael A. Cruz,
                                                       Clerk of Court